Bay, Judge,
delivered the opinion of the court.
Upon the trial of this cause in the court below the plaintiff obtained a judgment, whereupon the defendant, in due time, filed his motion for a new trial, which motion was sustained. The plaintiff then moved to set aside the order of the court granting a new trial, which was overruled. The plaintiff then took a voluntary nonsuit, and now appeals to this court.
The action of the court below in granting a new trial was not a final judgment or decision, and no appeal lies from it.
Let the appeal be dismissed.
The other judges concur.